Citation Nr: 1506932	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  04-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for impairment of the lumbar spine with degenerative disc disease.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to March 1983.

These matters come before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied entitlement to a rating in excess of 40 percent for impairment of the lumbar spine.

In October 2006 and March 2008, the Board remanded the issue of entitlement to an increased rating for the service-connected back disability for further development.  This issue was again remanded in January 2009 in order to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified at a June 2009 Board videoconference hearing.  A transcript of the hearing has been associated with his claims file.

The issue of entitlement to an increased rating for the service-connected back disability was again remanded in October 2009 and June 2011 for further development.  

The Board also granted service connection for degenerative disc disease of the lumbar spine in its June 2011 decision.  This disability was included with the previously service-connected impairment of the lumbar spine and the single disability rating for these disabilities remained at 40 percent.   

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The issue of entitlement to service connection for erectile dysfunction has been raised by the record during the June 2009 Board hearing (see page 8 of the June 2009 Board hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU may be an element of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In this case, the evidence reflects that the Veteran is unemployed and he has reported that he is unemployable due to his service-connected disabilities.  He submitted a formal claim for a TDIU (VA Form 21-8940) in January 2012.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In this case, although there is some evidence in this regard, no clear and specific opinion has been obtained as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claims, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported in his September 2003 notice of disagreement that he had been approved for federal disability retirement by the Office of Personnel Management on the basis of his back disability.  Any records related to his disability retirement claim may be relevant to the issues on appeal.  Thus, appropriate attempts should be made upon remand to obtain such records.

In addition, the Veteran submitted a signed a completed "Authorization and Consent to Release Information" form (VA Form 21-4142) in December 2006 for records of treatment for a back injury from Dr. Sophon.  There do not appear to be any records from this treatment provider included in the claims file or among the Veteran's paperless records and the AOJ did not otherwise take any action to attempt to obtain the identified records.  Also, in light of the fact that the Veteran's claims are otherwise being remanded, another attempt can be made to obtain relevant treatment records from Kaiser Permanente.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Office of Personnel Management and/or any other appropriate entity and request all records relied upon in making the Veteran's disability retirement determination.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to specifically complete authorizations (including both a VA authorization and any separate authorization that may be required by Kaiser Permanente) for VA to obtain all records of his treatment for a back disability (and any associated neurologic disability) and a psychiatric disability from Dr. Sophon and Kaiser Permanente.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA. 

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file.

3.  After all efforts have been exhausted to obtain and associate with the claims file any records pertaining to the Veteran's disability retirement claim and any additional treatment records, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience otherwise qualify him.  All indicated tests and studies shall be conducted.

The claims folder, including any relevant evidence contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (depressive disorder and anxiety disorder not otherwise specified; and impairment of the lumbar spine with degenerative disc disease) would, either in combination or individually, prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After conducting any additional indicated development, readjudicate the issues on appeal.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

